Citation Nr: 0502489	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for the service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The veteran's claim of 
entitlement to a compensable rating for the service connected 
bilateral hearing loss was denied by decision of the Board in 
August 2003.  The August 2003 denial has been vacated in a 
separate decision of the Board.

The Board notes that the veteran has raised the issues of 
entitlement to a rating in excess of 10 percent for tinnitus 
and entitlement to service connection for headaches as being 
secondary to the service connected tinnitus; accordingly, 
these issues are referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable rating for the service connected bilateral 
hearing loss.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2004) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
duty to notify under the VCAA.  Although the RO has provided 
VCAA notice to the veteran relative to claims for a higher 
rating for tinnitus and service connection for headaches on a 
secondary basis, notice has not been sent to the appellant as 
to the type of evidence necessary to substantiate his claim 
for an increased compensable rating for the service connected 
bilateral hearing loss or as to the division of 
responsibilities between the appellant and VA in obtaining 
that evidence.  See Quartuccio, supra.  As the RO has not 
fulfilled its obligations under the implementing regulations, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case. 

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has not received a VA rating 
examination for his service connected hearing loss in many 
years.  Thus, the veteran should be afforded another VA 
audiology examination.  In addition, the veteran testified at 
a July 1998 hearing that his service connected bilateral 
hearing loss presented problems at his work as a welder as he 
could not wear his hearing aids due to the danger of flying 
sparks.  He indicated that he felt he was a possible danger 
to self and others while employed as a welder due to his 
impaired hearing.  

More recently, VA treatment records from March 2001 reflect 
that the veteran was no longer employed as a welder.  A May 
2002 notation shows that the veteran was currently 
unemployed.  A January 2002 statement from Edwardsburg 
Complex indicates that the veteran was no longer employed as 
a plumber, painter or carpet layer.  As a result, the RO 
should contact the veteran, ascertain his current place of 
employment, determine whether his bilateral hearing loss 
interferes with his employment and, if so, undertake all 
necessary steps to establish the nature and extent of any 
such interference. 

The record includes an April 2003 statement from the Social 
Security Administration (SSA) that indicates that the veteran 
was not entitled to SSA benefits at that time.  It is still 
unclear, however, whether the veteran's claim for SSA 
benefits had been denied.  The Court has held that the VA has 
a duty to attempt to secure all records of the SSA regarding 
the veteran's claim of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
it must be determined whether a claim for SSA benefits was 
denied and, if so, a copy of any such decision should be 
obtained. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue at 
bar that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all current treatment 
records from the northern Indiana VA 
health care system.  In addition, the RO 
should undertake all appropriate steps 
to ascertain the veteran's current place 
of employment, determine whether the 
veteran contends that his service 
connected bilateral hearing loss 
interferes with his current employment 
and, if so, undertake all reasonable 
steps to document the nature and extent 
of employment impairment that stems from 
his hearing loss.  It should also be 
determined whether the veteran has been 
hospitalized due to his service 
connected hearing loss.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions (if any) 
relating to the veteran's claim for 
disability benefits.  If a decision has 
not been rendered concerning the 
veteran's claim for SSA disability 
benefits, written confirmation of this 
should be obtained from the SSA.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiology evaluation 
that is conducted without the use of 
hearing aids.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The audiology report must include a 
controlled speech discrimination test and 
a puretone audiometry test.  Both ears 
should be tested.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal to include consideration 
of his claim on an extraschedular basis 
under 38 C.F.R. § 3.321.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




